Citation Nr: 0945340	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-21 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
lower back disability.

2.  Entitlement to a rating in excess of 10 percent for a 
dysthymic disorder.

3.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to 
May 1983 and from February 2003 to May 2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision.

It is noted that the Veteran perfected appeals of the 
disability ratings assigned for right wrist, left knee, right 
shoulder, and sinus related disabilities.  He then had a 
hearing with Decision Review Officer at the RO, after which 
the disability ratings for the Veteran's knee, wrist and 
sinuses were all increased in a February 2008 rating 
decision.  The rating decision indicated in bolded lettering 
that the increases were a total grant of the benefit sought; 
and the letter accompanying the rating decision reinforced 
the fact that the rating decision was considered a complete 
grant of benefits, and explained that if the Veteran 
disagreed with the decision he should write and inform the VA 
why.  However, in the approximately twenty months since then 
neither the Veteran, nor his representative, has voiced any 
disagreement with the February 2008 rating decision.  
Additionally, the representative only advanced arguments 
regarding the Veteran's back and psychiatric claims in his 
informal hearing presentation to the Board; and only the back 
and psychiatric claims were certified to the Board.  As such, 
the Board concludes that the ratings assigned were in fact 
complete grants of the benefits sought and will not address 
those three issues in this decision.

In addition to the wrist, knee and sinus claims, the Veteran 
had also perfected the appeal of a claim for a rating in 
excess of 20 percent for a right shoulder disability; and, as 
noted above, he provided testimony on that disability at his 
RO hearing.  However, this issue was not addressed in the 
February 2008 rating decision; and is therefore still pending 
before the Board.  It is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's low back disability has not been manifested 
by forward flexion of the thoracolumbar spine limited to 30 
degrees or less or by favorable ankylosis of the entire 
thoracolumbar spine.

2.  No medical evidence has been presented showing that the 
Veteran's low back disability was productive of 
incapacitating episodes that required prescribed bed rest.

3.  The medical evidence does not show neurologic impairment 
as a result of the Veteran's lower back disability.

4.  The evidence demonstrates that the Veteran's dysthymic 
disorder causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.

5.  The evidence does not show that the Veteran's dysthymic 
disorder causes occupational and social impairment with 
reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
(DC) 5237 (2009).

2.  Criteria for a 30 percent rating for a dysthymic disorder 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130, DC 9133 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized.  38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the Veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

Back disability

The Veteran's back disability is currently rated at 20 
percent under 38 C.F.R. § 4.71a, DC 5237.  Under the general 
rating formula for diseases and injuries of the spine set 
forth in Diagnostic Codes 5235-5242, a 20 percent evaluation 
is warranted when forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; when 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or when muscle spasm or guarding is 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation requires either 
that forward flexion of the thoracolumbar spine is limited to 
30 degrees or less, or that favorable ankylosis of the entire 
thoracolumbar spine is shown.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees. 38 
C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  This code provides that a 
20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks per year.  A 40 percent rating requires that the 
disability be productive of incapacitating episodes having a 
total duration of at least four but less than six weeks per 
year.  

Under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.

The Board reiterates that, where, as here, a Veteran has 
intervertebral disc syndrome, the condition may be evaluated 
either based on the total duration of incapacitating episodes 
over the past twelve months under Diagnostic Code 5243, or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic impairment, whichever 
method results in the higher evaluation.  In this case, based 
on a careful review of the record, because there is no 
evidence indicating that a physician has prescribed bed rest 
to treat any incapacitating episodes (in fact, at a VA 
examination in September 2006, the examiner specifically 
found that there were no incapacitating episodes of spine 
disease for which bed rest had been prescribed), and indeed 
the Veteran does not contend otherwise (as he has not alleged 
that any bed rest has been prescribed to treat his back), the 
Board finds it is more favorable to the Veteran to evaluate 
his low back disability based on the discrete orthopedic and 
neurological manifestations.

Orthopedic impairment of the low back

The Veteran's low back disability is currently evaluated as 
20 percent disabling under Diagnostic Code 5243.  To warrant 
a rating in excess of 20 percent, the evidence would have to 
show that the forward flexion of the Veteran's thoracolumbar 
spine is limited to 30 degrees or less, or that favorable 
ankylosis of the entire thoracolumbar spine is present.  
However, the medical evidence shows neither.  

At a VA examination in February 2006, the Veteran 
demonstrated forward flexion from 0-65 degrees with pain from 
60-65 degrees; and the examiner stated that there was no lack 
of endurance or fatigue with repetitive motion.

At a second VA examination in September 2006, the Veteran 
demonstrated forward flexion from 0-50 degrees which was 
painful from 40-50 degrees.  The Veteran declined to perform 
any repetitive motion testing.

VA treatment records do not show that the range of motion in 
the Veteran's lower back is more limited than was shown at 
either VA examination.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional 
loss contemplates the inability of the body to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  
However, in this case, at both VA examinations during the 
course of the Veteran's appeal, the Veteran demonstrated 
pain-free forward flexion that exceeded the 30 degree 
limitation required for a higher rating.  It is true that the 
Veteran declined to perform repetitive motion testing at the 
most recent examination, citing pain; however, subsequent to 
that examination, a doctor observed that the Veteran looked 
like a body builder (in April 2007), and several months later 
(in July 2007), the Veteran had to be advised to stop lifting 
weights.  As such, the evidence does not support a rating in 
excess of 20 percent based on functional loss.  

Similarly the medical records do not show any ankylosis in 
the Veteran's lumbar spine.

As such, the Board concludes that sufficient functional loss 
has not been shown that would support a rating in excess of 
20 percent for the Veteran's lower back disability on an 
orthopedic basis. 

Neurological impairment of the low back

As noted above, in addition to rating the orthopedic 
impairment caused by a back disability, the Board must also 
consider any neurologic manifestations of a lower back 
disability. 

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve; 
a 20 percent evaluation requires moderate incomplete 
paralysis of the sciatic nerve; a 40 percent evaluation 
requires moderately severe incomplete paralysis; a 60 percent 
evaluation requires severe incomplete paralysis with marked 
muscular atrophy; an 80 percent evaluation requires complete 
paralysis of the sciatic nerve.  When there is complete 
paralysis, the foot dangles and drops, no active movement of 
the muscles below the knee is possible, and flexion of the 
knee is weakened or (very rarely) lost.

However, in this case, the medical evidence does not show the 
presence of a neurologic disability.  It is true that the 
Veteran has complained of pain that radiates into his right 
lower extremity on several occasions.  For example, at a VA 
examination in September 2006, the Veteran complained of pain 
that radiated mainly into his right leg.  However, the 
sensory examination showed that the Veteran was intact to 
pinprick, the motor examination did not show any atrophy, and 
the Veteran had 5/5 strength in his lower extremities.   

Despite the fact that the objective signs at the examination 
did not show a neurological disability; based on the 
Veteran's complaints of radiating pain, a VA neurologist 
ordered several tests including an EMG, to determine whether 
the Veteran did in fact have a neurological component to his 
back disability.  The Veteran underwent the EMG in November 
2006; however, the study was normal with no evidence of 
radiculopathy found; in December 2006, a VA doctor stated 
that the Veteran's clinical picture was consistent with 
chronic mechanical low back pain. 

As no neurological disability is shown, an additional rating 
is not warranted.

The Board has also considered whether an extraschedular 
rating is warranted, noting that if an exceptional case 
arises where ratings based on the statutory schedules are 
found to be inadequate, consideration of an "extra-
schedular" evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities will be made.  38 C.F.R. § 
3.321(b)(1).  The Court has held that the determination of 
whether a claimant is entitled to an extraschedular rating 
under § 3.321(b) is a three-step inquiry, the responsibility 
for which may be shared among the RO, the Board, and the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service.  Thun v. Peake, 22 Vet. App. 111.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  This means that initially there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is adequate, and 
no referral is required.  If the criteria does not reasonably 
describe the claimant's disability level and symptomatology, 
a determination must be made whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  38 C.F.R. § 3.321(b)(1) (related factors include 
"marked interference with employment" and "frequent 
periods of hospitalization").  See id. 

In this case, it is not disputed that the Veteran has some 
limitation as a result of his back disability.  However, the 
medical evidence fails to show anything unique or unusual 
about his lower back disability that would render the 
schedular criteria inadequate.  The Veteran's main back 
symptoms include muscle spasms, pain, and limitation of 
motion, all of which are specifically accounted for in the 
rating criteria.  Additionally, despite the Veteran's 
complaints of back pain, it was noted that he looked like a 
body builder in April 2007, and in July 2007, the Veteran had 
to be advised to stop lifting weights.  Furthermore, even if 
the symptoms were considered to render the schedular criteria 
inadequate, the Veteran has not been hospitalized as a result 
of his back; and, while he has complained about missing work 
periodically because of his back, he nevertheless continues 
to be employed full-time.  As such, it would not be found 
that his disability met the "governing norms" of an 
extraschedular rating.  Accordingly, an extraschedular rating 
is not warranted.

As the evidence fails to show that a rating in excess of 20 
percent is warranted for the Veteran's lower back disability 
on either a schedular or extra-schedular basis, the Veteran's 
claim is denied.

Dysthymic disorder

The Veteran is currently rated at 10 percent for a dysthymic 
disorder under 38 C.F.R. § 4.130, DC 9433.  A 10 percent 
rating is assigned when a Veteran's dysthymic disorder causes 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication.

A 30 percent rating is assigned when a Veteran's dysthymic 
disorder causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9433.

A 50 percent rating is assigned when a Veteran's dysthymic 
disorder causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  Id.

The Veteran has received consistent psychiatric treatment 
throughout the course of his appeal; but has nevertheless 
been able to maintain full-time employment as an auto 
mechanic throughout.  The Veteran has been married on several 
occasions and has several children, and he has had some 
difficulty dealing with his ex-wife, particularly as it 
relates to obtaining visitation rights.  Nevertheless, the 
Veteran has lived with his niece and there is no indication 
that he has any problems relating to his children.  For 
example, the Veteran stated that he had a good relationship 
with his children in April 2006.

At a VA examination in February 2006, the Veteran had 
adequate hygiene, he was appropriately dressed, and he was 
cooperative.

At a VA psychiatric examination in March 2006, it was noted 
that the Veteran was a divorced father of two.  Since 
separating from service, the Veteran reported having 
difficulty with work due to wrist problems, but he continued 
to work fulltime.  Later in the examination the Veteran again 
reiterated that he had some difficulty at work because of his 
wrist and shoulder conditions.  The Veteran was clean, neatly 
dressed, and well-groomed.  He was pleasant and cooperative.  
He was alert and oriented.  His mood was depressed and 
anxious and his affect was constricted.  His concentration 
and memory were fair, his speech was clear and coherent, and 
he was not hallucinating.  The Veteran also denied being 
either suicidal or homicidal.  The Veteran's insight and 
judgment were fair, and he exhibited good impulse control.  
The Veteran was diagnosed with dysthymic disorder and 
assigned a GAF of 70.

It is noted that a rating between 61 and 70 is assigned when 
an individual presents either some mild symptoms (e.g., 
depressed mood and mild insomnia); or some difficulty in 
social, occupational or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

Treatment records largely mirrored the findings at this 
examination, failing to show that the Veteran's dysthymic 
disorder warranted a rating in excess of 10 percent; as it 
did not cause occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal).

However, in August 2007 the Veteran asserted at a second VA 
examination that his condition had worsened since his 
previous examination.  The Veteran reported sporadic bouts of 
crying, and it was noted that he had continued to have 
problems with his ex-wife over visitation.  The Veteran 
reported being easily angered, especially when under 
pressure; and stated that it was of moderate severity and 
occurred mostly at work.  The Veteran was neatly groomed and 
appropriately dressed, his affect was appropriate and his 
mood was depressed.  The Veteran was fully oriented and his 
thought process was unremarkable.  The Veteran denied 
hallucinations and delusions and he understood the outcome of 
his behavior.  The Veteran denied panic attacks and had no 
suicidal or homicidal ideations.  The Veteran had good 
impulse control.  The Veteran was again diagnosed with a 
dysthymic disorder, and the examiner assigned a GAF score of 
60.  

A rating between 51 and 60 is assigned when an individual 
presents either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks); or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).

The examiner found that the Veteran had occasional decrease 
in his work efficiency and intermittent periods of inability 
to perform occupational tasks due to his mental disorder.  
The examiner noted that the Veteran had had to leave work on 
several occasions because of depression and cryfulness, but 
his mental disorder did not otherwise limit him at work.

Given the examiner's statements, the Board concludes that the 
medical evidence shows that the Veteran meets the criteria 
for a 30 percent rating; and to that extent his claim is 
granted.  

However, the evidence does not show that a rating in excess 
of 30 percent is warranted.  The examiner specifically found 
that the Veteran's mental condition did not cause 
occupational and social impairment with reduced reliability 
and productivity; and she also assigned a GAF score which, 
while representative of moderate symptomatology, was on the 
mild end of the moderate spectrum.  Additionally, the medical 
evidence including examination reports and treatment records, 
does not show that the Veteran's mental condition causes 
problems with speech; panic attacks; difficulty in 
understanding complex commands; impairment of memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood.  As such, the criteria 
for a rating in excess of 30 percent have not been met on a 
schedular basis. 

The Board has also considered whether an extraschedular 
rating is warranted.  However, while the Veteran's dysthymic 
disorder does cause some limitation, the medical evidence 
fails to show that there is anything unique or unusual about 
the Veteran's condition.  His main symptoms include periods 
of sadness and increased anger, both of which are 
contemplated by the rating criteria.  Furthermore, even if 
the symptoms were considered to render the schedular criteria 
inadequate, the Veteran has not been hospitalized as a result 
of his dysthymic disorder; and, while he has reported some 
difficulty with work, it is mainly due to his orthopedic 
disabilities and not his psychiatric disability.  As such, it 
would not be found that his disability met the "governing 
norms" of an extraschedular rating.  Accordingly, an 
extraschedular rating is not warranted.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Here, however, the Veteran's claims were 
for service connection, which were granted.  He then appealed 
the downstream issue of the ratings that had been assigned.  
Under these circumstances, since the original claims were 
granted, there are no further notice requirements under the 
aforementioned law.  
 
With respect to the duty to assist, the relevant VA treatment 
records have been obtained.  The Veteran was also provided 
with several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the Veteran 
testified at a hearing before the RO and was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.  Accordingly, there is no prejudice to the Veteran 
in adjudicating this appeal.


ORDER

A rating in excess of 20 percent for a lower back disability 
is denied.

A 30 percent rating for a dysthymic disorder is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The Veteran's right shoulder is currently rated at 20 
percent.  He last underwent a VA examination of his shoulder 
in February 2006.  Since that time, the Veteran testified at 
an RO hearing in May 2007 that he could not lift anything 
with his shoulder at work, and he felt incapacitated because 
of it, fearing that it would cost him his job.  However, he 
denied missing any work on account of his shoulder, and he 
was noted to resemble a body builder a month earlier in April 
2007.  The Veteran subsequently had an MRI of his shoulder in 
June 2007 at which he complained about having severe pains 
with any abrupt movement or when he slept on it.  
Unfortunately, the quality of the examination was markedly 
degraded by motion.  In July 2007 it was recommended that the 
Veteran should stop lifting weights for a while.

Given that it has been nearly four years since the Veteran's 
last shoulder examination, and considering the significant 
discrepancy between the Veteran's well-developed appearance 
and his complaints of severe shoulder pain, another VA 
examination is considered necessary to evaluate the current 
nature and severity of the Veteran's shoulder condition.

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records from May 
2008 to the present.

2. Then, schedule the Veteran for a VA 
examination to determine the nature, 
extent, frequency and severity of his 
service-connected right shoulder 
disability.  The claims folder should be 
provided and any opinions should be 
supported by a complete rationale.  

The examiner should conduct any tests 
deemed appropriate, and should expressly 
determine in degrees the range of motion 
in the Veteran's right shoulder.  

The examination report should also fully 
describe any pain, weakness, excess 
fatigability, and incoordination present 
in the right knee; and to the fullest 
extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of 
the affected joint.  

The examiner should also address, to the 
fullest extent possible, the degree of 
limitation, if any, caused by periods of 
flare-ups of the right shoulder.

3.  After the development of the claim 
has been completed, the RO should again 
review the record; and then should 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case, and an appropriate period of 
time should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


